


110 HR 6182 IH: To convey the New River State Park campground located in

U.S. House of Representatives
2008-06-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6182
		IN THE HOUSE OF REPRESENTATIVES
		
			June 4, 2008
			Mr. Boucher
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources, and in addition to the Committee on
			 Agriculture, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To convey the New River State Park campground located in
		  the Mount Rogers National Recreation Area in the Jefferson National Forest in
		  Carroll County, Virginia, to the Commonwealth of Virginia, and for other
		  purposes.
	
	
		1.Land conveyance
			(a)Conveyance
			 requiredThe Secretary of the
			 Interior shall convey, without consideration, to the Commonwealth of Virginia,
			 all right, title, and interest of the United States in and to the federally
			 owned land under jurisdiction of the Secretary consisting of the approximately
			 78.15 acres (and all buildings and amenities within those acres) located in the
			 Mount Rogers National Recreation Area in the Jefferson National Forest in
			 Carroll County, Virginia, as generally depicted on the map titled
			 Potential Conveyance of the New River Campground to the Commonwealth of
			 Virginia, dated May 1, 2008.
			(b)Description of
			 propertyThe exact acreage and legal description of the land to
			 be conveyed under subsection (a) shall be determined by a survey satisfactory
			 to the Secretary. The cost of the survey and all other costs incurred by the
			 Secretary to convey the land shall be borne by the Commonwealth of
			 Virginia.
			(c)Condition of
			 Conveyance, Use of Conveyed LandThe conveyance authorized under
			 subsection (a) shall be subject to the condition that the Commonwealth of
			 Virginia accept the real property described in such subsection in its condition
			 at the time of conveyance (commonly known as conveyance as
			 is).
			(d)Additional Terms
			 and ConditionsThe Secretary may require such additional terms
			 and conditions in connection with the conveyance under subsection (a) as the
			 Secretary considers appropriate to protect the interests of the United States.
			
